El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La Policía de Puerto Rico, luego de válidamente arrestar a un ciudadano y de someter a éste a un “cacheo” o registro superficial, ¿puede someterlo a un registro minucioso de su persona luego de tenerlo bajo su control esposado? Reiteramos la doctrina a los efectos de que la validez de este registro dependerá de las circunstancias particulares presentes en cada caso; esto es, si el mismo es uno razonable o no. En el de autos, contestamos en la afirmativa.
M
Agentes de la Policía de Puerto Rico, mediante orden de allanamiento expedida por el Tribunal de Distrito de Puerto Rico, Sala de Ponce, allanaron y registraron la residencia del aquí recurrido Alberto Zayas Fernández el día 29 de enero de 1986. En dicho allanamiento se ocuparon una cantidad in-determinada de la droga conocida como cocaína, tres armas de fuego —dos revólveres y una pistola— en relación con las cuales el recurrido no tenía la correspondiente licencia de posesión que requiere la Ley de Armas de Puerto Rico, y una alegada granada de mano.
En relación con la droga mencionada y las tres armas de fuego, el Estado radicó denuncias por infracción a la Ley de Sustancias Controladas y por infracción a la Ley de Armas de Puerto Rico. En ese momento no se radicó cargo alguno respecto a la granada ocupada por razón de la misma haber sido referida para los correspondientes análisis de laborato-rio con el propósito de determinar si en efecto era una gra-nada.
*161Cuatro meses más tarde, esto es, el 28 de mayo de 1986, la Policía sometió ante la consideración de un magistrado el caso por la posesión de la granada de mano, determinando dicho magistrado causa probable contra el recurrido Zayas Fernández por una violación a la Ley de Explosivos. Disfru-tando en esos momentos Zayas Fernández de libertad bajo' fianza, los agentes de la uniformada se dirigieron a la resi-dencia de éste el día 29 de mayo de 1986 con el propósito de diligenciar la nueva orden de arresto expedida.
Al efectuar el arresto, los agentes alegadamente ocupa-ron en la persona del recurrido un frasco conteniendo la droga conocida por cocaína. Se sometió una nueva denuncia contra el recurrido por infracción a la Ley de Sustancias Controladas de Puerto Rico. Luego de radicado el corres-pondiente pliego acusatorio ante el Tribunal Superior de Puerto Rico, Sala de Ponce, el recurrido presentó una mo-ción en la cual solicitó la supresión de la evidencia ocupada; esto es, la droga cocaína. Se alegó en la misma que, contrario a lo alegado por los agentes del orden público, la cocaína había sido ocupada ilegalmente en la residencia del recu-rrido.
En la vista que a esos efectos señalara el tribunal de ins-tancia, los agentes de la Policía de Puerto Rico declararon, en síntesis y en lo pertinente que: se habían dirigido a la residencia de Zayas Fernández con el propósito de diligen-ciar la orden de arresto; que al no encontrarlo, regresaron hacia sus oficinas; que en el camino se cruzaron con el recu-rrido; que lo siguieron y al llegar frente a la residencia de éste le informaron que estaba bajo arresto; que Zayas Fer-nández se tornó violento, intentando agredir a los agentes tanto con sus puños como con sus piernas-, que se vieron obligados a forcejear con éste; que uno de ellos —el agente Richard Echevarría— lo registró preliminarmente en busca de armas, no encontrándole ninguna; que luego de que el *162recurrido fue esposado, el agente Echevarría procedió a re-gistrarlo formal y detalladamente, encontrando el frasco con cocaína en un bolsillo de la camisa de Zayas Fernández. Por su parte, el recurrido declaró, en síntesis y en lo perti-nente, que al regresar a su casa ese día, se encontró con los agentes de la Policía, a quienes conocía; que el agente Alvarado le informó que tenía una orden de arresto en su contra; que se le “tiraron” encima, esposándolo y lo condujeron den-tro de su casa; que él no tenía el frasco de cocaína encima; que asume que lo encontraron dentro de la casa.
El tribunal de instancia, mediante resolución por escrito a. esos efectos y luego de haber “[ejxaminado con deteni-miento la prueba”, declaró sin lugar la supresión solicitada. La defensa solicitó la reconsideración de dicho dictamen. Adujo que aun asumiendo, a los fines de la argumentación, que la versión de los agentes fuese cierta, procedía la supre-sión por cuanto habiendo sido objeto el recurrido “de un primer registro después de su arresto donde se comprobó, como en efecto fue, de que [sic] no portaba sobre su persona ninguna arma de fuego que pudiera ser usada para agredir a los agentes o realizar una fuga”, el “segundo” registro reali-zado, luego de esposado el recurrido, resultaba “irrazona-ble” ya que “no habí[a] circunstancias apremiantes que lo justificaran”. Exhibit VI, págs. 9 y 14.
El foro de instancia emitió resolución mediante la cual reconsideró su resolución denegatoria anterior; ordenó la su-presión de la evidencia objetada.(1) Inconforme, el Procura-dor General de Puerto Rico acudió ante este Tribunal imputándole error al así actuar. Le concedimos término al recurrido para que mostrara causa por la cual no debíamos expedir el auto de certiorari radicado y dictar sentencia re-*163vocatoria de la resolución recurrida. Ha comparecido. Resol-vemos.
HH
La Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico establece que:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incauta-ciones y allanamientos irrazonables.
No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello única-mente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a regis-trarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inad-misible en los tribunales. Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 299.
En términos generales y en lo relativo a la admisibilidad en evidencia de material delictivo ocupado al efectuarse un arresto válido —como consecuencia del registro minucioso de la persona del arrestado, de sus pertenencias, o del área a su alcance inmediato— en nuestra jurisdicción rige la norma de que dicho registro tiene que ser uno razonable. En otras palabras, no basta con que el arresto que precede al registro haya sido uno válido. Nuestra jurisprudencia ha rechazado expresamente la regla a los efectos de que un arresto legal convalida ipso facto un registro minucioso de la persona arrestada y del área inmediata a su alcance. Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986); Pueblo v. Dolce, 105 D.P.R. 422 (1976); Pueblo v. Costoso Caballero, 100 D.P.R. 147 (1971); Pueblo v. De Jesús Robles, 92 D.P.R. 345 (1965); Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964).
En la determinación de si el registro realizado, como consecuencia del arresto legal efectuado, es o no uno razona-*164ble debemos “distinguir entre categorías de situaciones, adentrarnos en la atmósfera total de cada caso para hallar el significado preciso, dentro de unas circunstancias especí-ficas, de un concepto tan elusivo y volátil como es el de la razonabilidad. Nuestra tarea es. conciliar los intereses en pugna y no permitir que uno pulverice al otro. El sistema democrático de vida se funda en la libertad con orden, no en el orden sin libertad o en la libertad que lleve al caos”. (En-fasis suplido.) Pueblo v. Dolce, ante, pág. 435.
Como es sabido, nuestra jurisprudencia ha reconocido unas circunstancias especiales en que resulta procedente o razonable el registro minucioso, sin orden de allanamiento, de la persona del arrestado, sus pertenencias, y del área que está a su alcance inmediato; a saber, cuando el registro se realiza con el propósito de “ocupar armas que puedan ser empuñadas y utilizadas por el acusado para agredir a los agentes del orden público o para intentar una fuga, y para ocupar evidencia que de otro modo el arrestado podría destruir”: Pueblo v. Dolce, ante, pág. 434; Pueblo v. Del Río, 113 D.P.R. 684 (1982); Pueblo v. Costoso Caballero, ante, págs. 152-153.
La correcta solución del presente caso requiere que de-terminemos si a la luz de las circunstancias específicas del caso, esto es, la “atmósfera total” del mismo, resultaba co-rrecto en derecho someter al recurrido —en adición al clara-mente procedente “cacheo” o registro superficial— a un registro minucioso y detallado de su persona.
r-H HH I — I
La representación legal del recurrido argumenta que habiendo resultado negativo el “cacheo” superficial a que fue sometido éste, el “segundo” registro realizado resulta “irrazonable”, ya que “no habí[a] circunstancias apremiantes que lo justificaran”. Como vemos, el recurrido *165admite —sin expresarlo— el hecho de que la Policía de Puerto Rico, al válidamente arrestar a un cuidadano, tiene derecho a someter a la persona arrestada a un “cacheo” o registro superficial antes de conducirlo del lugar en que éste es arrestado a la presencia de un magistrado. Sobre ello, no debe haber duda. Pueblo v. Costoso Caballero, ante, pág. 150. Dicho curso de acción resulta necesario no sólo en protección de la vida y seguridad del funcionario que efectúa el arresto, sino de todas aquellas personas presentes en el tribunal a donde se conduce el arrestado.(2)
Somos del criterio que en el presente caso nos encon-tramos ante una de las excepciones a la norma general antes expuesta a los efectos de que el hecho de que se efectúe un arresto válido no autoriza ipso facto a los agentes del orden público a llevar a cabo un registro minucioso y detallado de la persona del arrestado. Pueblo v. Rivera Rivera, ante; Pueblo v. Dolce, ante. No creemos que pueda existir seria discre-pancia de criterio en cuanto a ello. En el presente caso no se' trataba de un arresto común y corriente. Los agentes del orden público tenían conocimiento de que, alegadamente, ya en una ocasión anterior se habían encontrado en posesión de esta persona unas armas de fuego y un artefacto tan peli-groso y poco común como una granada de mano. A ello debe añadírsele que esta persona, al ser informada de su inmi-nente arresto, se tornó violenta y resistió el mismo. De dichos hechos podía lógica y razonablemente inferirse que dicho ciudadano —contrario a otros— podía estar en pose-sión de un arma de fuego o de cualquier otra sustancia o artefacto peligroso; por ende, constituía un peligro para la *166seguridad de los agentes del orden público. Por otro lado, bajo las circunstancias en que se efectuó el “cacheo” superficial del arrestado —mientras éste se encuentra forcejeando con los agentes— nadie podía estar seguro de que el mismo había sido efectivo. Es por ello que aun después de ser el recurrido “controlado” y esposado, la vida y seguridad de los agentes podía correr peligro. Ello es así por cuanto el mero hecho de que una persona esté esposada no constituye impe-dimento absoluto para que ésta, de tener algún arma o arte-facto peligroso en su persona, pueda atentar contra la vida de los agentes del orden público.
Ante todas estas circunstancias, resolvemos que procedía someter al recurrido —por ser ello “razonable”— a un registro minucioso y detallado de su persona por cuanto la circunstancia apremiante o de excepción —registro con el propósito de evitar que los agentes puedan ser agredidos— todavía se encontraba presente y latente. No podemos en consciencia exigirle a los miembros de la Policía de Puerto Rico, ante una' situación de esta naturaleza, que arriesguen su vida innecesariamente.
Por las razones expresadas, se expide el auto y se dictará sentencia revocatoria de la resolución mediante la cual el tribunal de instancia declaró con lugar la moción de supre-sión de evidencia radicada en el presente caso, devolvién-dose el mismo a dicho foro para la continuación de proce-dimientos compatibles con lo aquí resuelto.

 Dicho foro no adujo fundamento jurídico alguno en apoyo de esta nueva determinación.


 Debe estar claro, sin embargo, que el “cacheo” que está rutinariamente autorizado a realizar la Policía de Puerto Rico al válidamente arrestar a un ciuda-dano es precisamente uno superficial con el único propósito de localizar armas de fuego o de otra índole que puedan poner en riesgo la seguridad de los agentes. Salvo otras circunstancias apremiantes y justificativas, de ordinario no están autorizados a un registro más allá de lo aquí indicado.